              Case
    AO 106 (Rev. 04/10) 8:18-mj-00577-DUTY                  Document
                        Application for a Search Warrant (USAO           1 Filed
                                                               CDCA Rev. 01/2013)   11/02/18 Page 1 of 41 Page ID #:1


                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Central District
                                                          __________  Districtofof
                                                                                 California
                                                                                   __________

                 In the Matter of the Search of                           )
             (Briefly describe the property to be searched                )
              or identify the person by name and address)                 )           Case No. 8:18-MJ-00577
               8550 Commonwealth Ave., Apt. 415                           )
                  Buena Park, California 90621                            )
                                                                          )

                                               APPLICATION FOR A SEARCH WARRANT
            I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
    penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
    property to be searched and give its location):
        See Attachment A

    located in the             Central                District of             California              , there is now concealed (identify the
    person or describe the property to be seized):

        See Attachment B

              The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                   ✔ evidence of a crime;
                   u
                   ✔ contraband, fruits of crime, or other items illegally possessed;
                   u
                     ✔ property designed for use, intended for use, or used in committing a crime;
                     u
                     u a person to be arrested or a person who is unlawfully restrained.
              The search is related to a violation of:
                Code Section                                                          Offense Description
    18 U.S.C. §§ 2251(d), 2252A(a)(2), (a)(5)(B)                                           See attached affidavit


              The application is based on these facts:
            See attached Affidavit

              ✔ Continued on the attached sheet.
              u
              u Delayed notice of        days (give exact ending date if more than 30 days:                                   ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                     Applicant’s signature

                                                                                                Aron Klaff, Special Agent, HSI
                                                                                                     Printed name and title

    Sworn to before me and signed in my presence.

    Date:
                                                                                                       Judge’s signature

    City and state: Santa Ana, California                                                  Edward Infante, U.S. Magistrate Judge
                                                                                                     Printed name and title
AUSA: Jake Nare, 714-338-3549
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 2 of 41 Page ID #:2




                               AFFIDAVIT

     I, Aron Klaff, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

     1.    I have been employed as a Special Agent (“SA”) of the

U.S. Department of Homeland Security, Homeland Security

Investigations (“HSI”) since February 2009 and I am currently

assigned to the HSI Orange County Child Exploitation Task Force

(“OCCETF”).   I have been assigned to OCCETF since January 2018.

Prior to my employment with HSI, I completed the Criminal

Investigator Training Program at the Federal Law Enforcement

Training Center in Glynco, Georgia, in March 2003.         From March

2003 to April 2004, I worked as a SA for the U.S. Department of

Agriculture, Office of Inspector General.        From April 2004

through February 2009, I worked as a SA for the U.S. Department

of Labor, Office of Labor Racketeering and Fraud Investigations.

     2.    While employed by HSI as a SA, I have investigated

federal criminal violations related to high technology or

cybercrime, child exploitation, child pornography, internal

employee misconduct, immigration fraud, money laundering, and

the smuggling of illegal aliens.        I have a working knowledge of,

and have received training from other experienced agents and

officers in, crimes involving child pornography and child

exploitation.   In my role as a SA for HSI, I have reviewed

numerous examples of child pornography (as defined in 18 U.S.C.

§ 2256) in all forms of media, including computer media.

Moreover, I am a federal law enforcement officer engaged in


                                    1
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 3 of 41 Page ID #:3




enforcing criminal laws, including 18 U.S.C. §§ 2251, 2252, and

2252A, and I am authorized by law to request a search warrant.

                      II.   PURPOSE OF AFFIDAVIT

     3.   This affidavit is made in support of an application

for a warrant to search the premises located at 8550

Commonwealth Ave., Apt. 415, Buena Park, California 90621 (the

“SUBJECT PREMISES”), more fully described below and in

Attachment A, which is attached hereto and incorporated herein

by reference, and to seize evidence, fruits, and

instrumentalities of criminal conduct, as specified in

Attachment B, which is also attached hereto and incorporated by

reference, that is, violations of Title 18, United States Code,

Sections 2251(d) (advertisement of child pornography),

2252A(a)(2) (receipt and distribution of child pornography), and

2252A(a)(5)(B) (possession of child pornography) (collectively,

the “Subject Offenses”).

     4.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.   This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.




                                    2
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 4 of 41 Page ID #:4




                    III. PREMISES TO BE SEARCHED

     5.   The premises to be searched is the property located at

8550 Commonwealth Ave., Apt 415, Buena Park, California, 90621.

The SUBJECT PREMISES is an apartment unit on the second story of

a two-story multi-family apartment complex with the front door

facing east.   The exterior color of the apartment building is

beige in color and has a dark brown front door.         The front door

has dull gold-colored numbers on it that read “415.”          While

facing the front door, there is one rectangular aluminum window

for Apt 415 to the right of the front door.        Just below the

window lies an air conditioning unit which is affixed onto the

exterior wall of the building.      The front of the apartment

complex has a brown sign with off-white letters with the

apartment complex’s information as follows: Fullerton Court

Apartment Homes (714) 670-1308, 8550 Commonwealth Ave.
                   IV.   SUMMARY OF PROBABLE CAUSE

     6.   Along with other members of law enforcement, I have

been investigating individuals who obtain, possess, view, and

distribute child pornography.      As set forth in greater detail

below, law enforcement has identified a person with an online

name of “Nick Johnson” and an email address of

NicRob555@gmail.com, as being associated with the uploading and

posting of at least 127 sexually explicit images of children to

his online account along with hundreds of other pictures of

child erotica.   The computer was connected to the Internet using

Internet Protocol (“IP”) address

2602:304:cd8d:f1c0:4db2:5a99:91ce:e86e (“SUSPECT IP ADDRESS”)


                                    3
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 5 of 41 Page ID #:5




when the sexually explicit images were uploaded.         SUSPECT IP

ADDRESS is assigned to an Internet subscriber named David LEWIS

(“LEWIS”) at the SUBJECT PREMISES.

                           V.    DEFINITIONS

     7.    The following definitions apply to this affidavit and

Attachment B:

           a.   The terms “minor,” “sexually explicit conduct,”

“visual depiction,” “producing,” and “child pornography” are

defined in 18 U.S.C. § 2256.

           b.    “Child erotica,” as used herein, means materials

or items that are sexually arousing to persons having a sexual

interest in minors but that are not necessarily obscene or do

not necessarily depict minors engaging in sexually explicit

conduct.

           c.   The term “computer” is defined in 18 U.S.C. §

1030(e)(1).

           d.   “Computer hardware,” as used herein, consists of

all equipment that can receive, capture, collect, analyze,

create, display, convert, store, conceal, or transmit

electronic, magnetic, or similar computer impulses or data.

Computer hardware includes any data-processing devices

(including central processing units, internal and peripheral

storage devices such as fixed disks, external hard drives,

“thumb,” “jump,” or “flash” drives, which are small devices that

are plugged into a port on the computer, and other memory

storage devices); peripheral input/output devices (including

keyboards, printers, video display monitors, and related


                                    4
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 6 of 41 Page ID #:6




communications devices such as cables and connections); as well

as any devices, mechanisms, or parts that can be used to

restrict access to computer hardware (including physical keys

and locks).

           e.     “Computer passwords and data security devices,”

as used herein, consist of information or items designed to

restrict access to or hide computer software, documentation, or

data.   Data security devices may consist of hardware, software,

or other programming code.     A password (a string of alpha-

numeric characters) usually operates what might be termed a

digital key to “unlock” particular data security devices.          Data

security hardware may include encryption devices, chips, and

circuit boards.     Data security software may include programming

code that creates “test” keys or “hot” keys, which perform

certain pre-set security functions when touched.         Data security

software or code may also encrypt, compress, hide, or “booby-

trap” protected data to make it inaccessible or unusable, as

well as reverse the process to restore it.

           f.     The term “Internet” is defined as the worldwide

network of computers — a noncommercial, self-governing network

devoted mostly to communication and research with roughly 3.2

billion users worldwide.     The Internet is not an online service

and has no real central hub.      It is a collection of tens of

thousands of computer networks, online services, and single user

components.     In order to access the Internet, an individual

computer user must use an access provider, such as a university,




                                    5
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 7 of 41 Page ID #:7




employer, or commercial Internet Service Provider (“ISP”), which

operates a host computer with direct access to the Internet.

          g.    The term “Internet Protocol” (“IP”) is defined as

the primary protocol upon which the Internet is based.          IP

allows a packet of information to travel through multiple

networks (groups of linked computers) on the way to its ultimate

destination.

          h.    The term “IP address” is defined as a unique

number assigned to each computer directly connected to the

Internet (for example, 74.100.66.74).       Each computer connected

to the Internet is assigned a unique IP address while it is

connected.   The IP address for a user may be relatively static,

meaning it is assigned to the same subscriber for long periods

of time, or dynamic, meaning that the IP address is only

assigned for the duration of that online session.

          i.    The term “Internet Service Provider” (“ISP”) is

defined as a business that allows a user to dial into or link

through its computers, thereby allowing the user to connect to

the Internet for a fee.     ISPs generally provide only an Internet

connection, an electronic mail address, and maybe Internet

browsing software.    A user can also connect to the Internet

through a commercial online service such as AT&T, Verizon, or

Time Warner Cable.    With this kind of connection, the user gets

Internet access and the proprietary features offered by the

online service, such as chat rooms and searchable databases.

          j.    “File Transfer Protocol” (“FTP”) is a standard

network protocol used to transfer computer files from one host


                                    6
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 8 of 41 Page ID #:8




to another over a computer network, such as the Internet.          FTP,

built on client-server architecture, uses separate control and

data connections between the client and the server.

          k.    A “hash value” is a unique alpha-numeric

identifier for a digital file.      A hash value is generated by a

mathematical algorithm, based on the file’s content.          A hash

value is a file’s “digital fingerprint” or “digital DNA.”          Two

files having identical content will have the same hash value,

even if the file names are different.       On the other hand, any

change to the data in a file, however slight, will change the

file’s hash value, even if the file name is unchanged.          Thus, if

two files have the same hash value, they are said to be

identical, even if they have different file names.

          l.     “Records,” “documents,” and “materials,” as used

herein, include all information recorded in any form, visual or

aural, and by any means, whether in handmade, photographic,

mechanical, electrical, electronic, or magnetic form.

          m.    A “storage medium” is any physical object upon

which computer data can be recorded.       Examples include hard

disks, RAM, floppy disks, flash memory, CD-ROMs, and other

magnetic or optical media.

          n.    A “website” consists of textual pages of

information and associated graphic images.        The textual

information is stored in a specific format known as Hyper-Text

Mark-up Language (“HTML”) and is transmitted from web servers to

various web clients via Hyper-Text Transport Protocol (“HTTP”).




                                    7
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 9 of 41 Page ID #:9




           o.    The term virtual private network (“VPN”) is

defined as a method of sending all of an Internet user’s

Internet traffic through a private, encrypted tunnel.          The use

of a VPN provides greater control of how a user is identified

online.   A VPN creates a virtual encrypted “tunnel” between an

Internet user and a remote server operated by a VPN service.

All external Internet traffic is routed through this tunnel, so

that the Internet user’s ISP cannot see the data being

transmitted.    The end result is that the Internet user’s

computer appears to have the IP address of the VPN server,

masking the true identity of the Internet user.         VPN’s are used

as a tool to protect the privacy of individuals and businesses,

but are also widely used by criminals to disguise their true

geographic location in order to evade identification by law

enforcement.
                   VI. STATEMENT OF PROBABLE CAUSE

A.   Cyber Tip Report ID# 29684450 from Google Sent to the

National Center for Missing and Exploited Children (NCMEC)

     8.    On March 27, 2018, a representative of Google

contacted the National Center for Missing and Exploited Children

(NCMEC) regarding an allegation of child sexual exploitation.

As a result, NCMEC generated Cyber Tipline Report, ID# 29684450.

Google reported that one of its users, utilizing SUBJECT IP

ADDRESS, posted child pornographic images to his Google account

associated with the email address NicRob555@gmail.com.          The

report detailed 127 sexually explicit images of children that

were uploaded by the user on dates between the timeframe


                                    8
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 10 of 41 Page ID #:10




February 27, 2018 through March 23, 2018.         On March 26, 2018,

Google became aware of the reported content which was stored in

Google Photos infrastructure.

B.    Description of Two Uploaded Sexually Explicit Images

      9.    On or about October 9, 2018, I reviewed Cyber Tipline

Report, ID# 29684450, which included 127 sexually explicit

images depicting child pornography.        Of the 127 images depicting

child pornography, one of the images I reviewed depicted an

adult male inserting his finger into the vagina of a nude

female, who was approximately four to five years old.

      10.   A second image I reviewed depicted an underage female,

approximately four to five years old, touching the erect penis

of an adult male.

C.    Legal Process Served on AT&T to Determine Subscriber

Information

      11.   On October 18, 2018, I served an ICE summons on AT&T,

the provider that was named in Cyber Tipline Report, ID#

29684450, for subscriber data associated with SUSPECT IP

ADDRESS.    SUSPECT IP ADDRESS was listed on the Cyber Tipline

Report, ID# 29684450.     The subscriber data for SUSPECT IP

ADDRESS was as follows:

            a.   Name: David LEWIS

            b.   Service and Billing Address: 8550 Commonwealth

Ave., Apt. 415, Buena Park, California 90621

            c.   Activation Date: February 6, 2018

            d.   Home Phone: (714) 860-6764




                                     9
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 11 of 41 Page ID #:11




      12.   Based on the results from the information provided to

NCMEC by Google, which were provided to me via NCMEC Tipline

Report, ID# 29684450, and the IP address subscriber information

results for SUSPECT IP ADDRESS, the IP address used to upload

the two sexually explicit images of child pornography comes back

to the SUBJECT PREMISES.

D.    Lewis’s Connection to SUBJECT PREMISES

      13.   On October 9, 2018, I conducted a CLEAR database query

and learned that according to Experian, Equifax, and Transunion

credit information, as well as utility listings, David A. LEWIS,

date of birth December 8, 1968, currently resides at the SUBJECT

PREMISES.

      14.   On October 9, 2018, I checked California Department of

Motor Vehicles (“DMV”) records associated with LEWIS by

inputting LEWIS’s name and California driver’s license number.

The DMV records: (1) contained a photograph of LEWIS; (2)

provided LEWIS’s sole registered vehicle as a 1999 Ford,

California license plate 5V29443, and (3) revealed that LEWIS,

date of birth December 8, 1968, resides at the SUBJECT PREMISES.

      15.   On October 9, 2018, I conducted a query of LEWIS’s

name and date of birth in the California Sex and Arson

Registration (“CSAR”) law enforcement database.          The query

revealed that LEWIS is in fact a registered sex offender.            LEWIS

registered as a sex offender with the Buena Park Police

Department (“BPPD”) on December 8, 2017, and provided his

address as the SUBJECT PREMISES.         LEWIS also provided BPPD with

a copy of his driver’s license for verification.


                                    10
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 12 of 41 Page ID #:12




      16.   On October 10, 2018, at approximately 4:00 p.m., I

went to the area of the Fullerton Court Apartment Homes where

the SUBJECT PREMISES is located, and took pictures of the

SUBJECT PREMISES and also saw a beige colored Ford F-350 truck,

California license plate 5V29443, backed into a parking spot

near the SUBJECTS PREMISES.      California Department of Motor

Vehicle (DMV) records reveal that LEWIS is the registered owner

of this vehicle.

      17.   On October 11, 2018 at approximately 8:50 a.m., I

again went to the area of the SUBJECT PREMISES.          Upon arriving

at the apartment complex, LEWIS’s vehicle (1999 Ford F-350

truck, California license plate 5V29443) was not located at the

SUBJECTS PREMISES.     At approximately 9:10 a.m., I saw LEWIS’s

Ford truck enter the apartment complex and back into the same

parking spot that LEWIS’s truck was parked in the previous

afternoon.    I also saw a man in a red shirt and dark pants get

out of the Ford truck and walk in the direction of the SUBJECTS

PREMISES.    Based on my review of LEWIS’s California Driver’s

License photo (number C6299771), I believed the driver of the

Ford truck to be LEWIS.

E.    National Crime Information Center (NCIC) Criminal History

Database Query for David LEWIS, DOB xx/xx/1968

      18.   On or about October 18, 2018, I conducted a search of

the National Crime Information Center (“NCIC”) database for the

criminal history of David LEWIS (Date of Birth: xx/xx/1968),

which returned the following results:




                                    11
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 13 of 41 Page ID #:13




            a.   On or about December 7, 2010, LEWIS registered as

a sex offender with the Cypress Police Department for a prior

criminal conviction on February 13, 2007, for a violation of

State of California Penal Code Section 311.11(a)

(Possession/control of obscene matter depicting a minor engaging

in or simulating sexual conduct).

            b.   On or about December 8, 2017, LEWIS

contacted BPPD to continue his pre-existing sex offender

registration which he originally filed in 2010.

            c.   On October 18, 2018, I went to BPPD to obtain

information regarding LEWIS’s sex offender registration.           During

my review of CSAR information related to LEWIS, I saw LEWIS’s

cell phone number listed as (714) 860-6764, which is the same

number listed on LEWIS’s AT&T subscriber information, as

provided by AT&T.     CSAR information listed LEWIS’s address as

SUBJECTS PREMISES.     CSAR information also included LEWIS’s

driver’s license number and other identifiers, as well as a

picture of LEWIS, which upon review confirms him as the same

person depicted on his California driver’s license photo.

F.    Characteristics Common to Individuals Who Receive, Possess,

or Access with Intent to View Child Pornography

      19.   Based on my previous investigative experience related

to child exploitation investigations, and the training and

experience of other law enforcement agents and officers with

whom I have had discussions, I know there are certain

characteristics common to individuals who receive, possess,




                                    12
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 14 of 41 Page ID #:14




and/or access the internet with the intent to view child

pornography:

           a.    Such individuals may receive sexual

gratification, stimulation, and satisfaction from contact with

children, or from fantasies they may have viewing children

engaged in sexual activity or in sexually suggestive poses, such

as in person, in photographs, or other visual media, or from

literature describing such activity.

           b.    Such individuals may collect sexually explicit or

suggestive materials in a variety of media, including

photographs, magazines, motion pictures, videotapes, books,

slides and/or drawings or other visual media.         Individuals who

have a sexual interest in children or images of children often

times use these materials for their own sexual arousal and

gratification.    Further, they may use these materials to lower

the inhibitions of children they are attempting to seduce, to

arouse the selected child partner, or to demonstrate the desired

sexual acts.

           c.    Such individuals almost always possess and

maintain their hard copies of child pornographic material, that

is, their pictures, films, video tapes, magazines, negatives,

photographs, correspondence, mailing lists, books, tape

recordings, etc., in the privacy and security of their home or

some other secure location.      Individuals who have a sexual

interest in children or images of children typically retain

pictures, films, photographs, negatives, magazines,

correspondence, books, tape recordings, mailing lists, child


                                    13
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 15 of 41 Page ID #:15




erotica, and videotapes for many years.        In this particular

case, the person with a sexual interest in children at the

SUBJECT PREMISES accessed the google website for the purpose of

viewing child pornography and uploaded two sexually explicit

images.

           d.     Likewise, such individuals often maintain their

child pornography images in a digital or electronic format in a

safe, secure, and private environment, such as a computer and

surrounding area.     These child pornography images are often

maintained for several years and are kept close by, usually at

the possessor’s residence, inside the possessor’s vehicle, or,

at times, on their person, or in cloud-based online storage, to

enable the individual to view the child pornography images,

which are valued highly.      Some of these individuals also have

been found to download, view, and then delete child pornography

on their computers or digital devices on a cyclical and

repetitive basis.

           e.     Importantly, evidence of such activity, including

deleted child pornography, often can be located on these

individuals’ computers and digital devices through the use of

forensic tools.    Indeed, the very nature of electronic storage

means that evidence of the crime is often still discoverable for

extended periods of time even after the individual “deleted” it.

           f.     Such individuals also may correspond with and/or

meet others to share information and materials, rarely destroy

correspondence from other child pornography

distributors/possessors, conceal such correspondence as they do


                                    14
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 16 of 41 Page ID #:16




their sexually explicit material, and often maintain lists of

names, addresses (including e-mail addresses), and telephone

numbers of individuals with whom they have been in contact and

who share the same interests in child pornography.

            g.    Such individuals prefer not to be without their

child pornography for any prolonged period of time.          This

behavior has been documented by law enforcement officers

involved in the investigation of child pornography throughout

the world.    Thus, even if LEWIS uses a portable device (such as

a mobile phone) to access the internet and child pornography, it

is more likely than not that evidence of this access will be

found in his home, the SUBJECT PREMISES, as well as any garage

or storage unit on site belonging to LEWIS, and LEWIS’s vehicle,

as set forth in Attachment A.

            h.    Such individuals often use a proxy server, a VPN,

or a Tor to act as a relay to conceal their IP address thus

their physical location, especially when purchasing something

illegal such as child pornography.

      20.   Based on the following, I believe that the user of the

computer(s) or other electronic devices residing at the SUBJECT

PREMISES likely displays characteristics common to individuals

who are in receipt of, or access with intent to view child

pornography.     For example, the target of this investigation

searched for, viewed, and accessed and potentially saved child

pornographic images on March 6, 2018.        Based on this fact, I

believe the user has saved and stored these photographs at the




                                    15
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 17 of 41 Page ID #:17




SUBJECT PREMISES, along with other illegal child pornographic

related content.

     VII. BACKGROUND ON CHILD PORNOGRAPHY, COMPUTERS, AND THE

                                    INTERNET

      21.   I have had both training and experience in the

investigation of computer-related crimes.         Based on my training,

experience, and knowledge, I know the following:

            a.     Computers and digital technology are the primary

way in which individuals interested in child pornography

interact with each other.      Computers serve four functions in

connection with child pornography; production, communication,

distribution, and storage.

            b.     Digital cameras and smartphones with cameras save

photographs or videos as a digital file that can be directly

transferred to a computer by connecting the camera or smartphone

to the computer, using a cable or via wireless connections such

as “Wi-Fi” or “Bluetooth.”      Photos and videos taken on a digital

camera or smartphone may be stored on a removable memory card in

the camera or smartphone.      These memory cards are often large

enough to store thousands of high-resolution photographs or

videos.

            c.     A device known as a modem allows any computer to

connect to another computer using telephone, cable, or wireless

connection.      Mobile devices such as smartphones and tablet

computers may also connect to other computers via wireless

connections.      Electronic contact can be made to literally

millions of computers around the world.        Child pornography can


                                    16
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 18 of 41 Page ID #:18




therefore be easily, inexpensively and anonymously (through

electronic communications) produced, distributed, and received

by anyone with access to a computer or smartphone.

           d.    The computer’s ability to store images in digital

form makes the computer itself an ideal repository for child

pornography.    Electronic storage media of various types – to

include computer hard drives, external hard drives, CDs, DVDs,

and “thumb,” “jump,” or “flash” drives, which are very small

devices, which plug into a port on the computer – can store

thousands of images or videos at very high resolution.           It is

extremely easy for an individual to take a photo or a video with

a digital camera or camera-bearing smartphone, upload that photo

or video to a computer, and then copy it (or any other files on

the computer) to any one of those media storage devices.

Individuals can easily store, carry or conceal media storage

devices on their persons.      Individuals also often carry

Smartphones and/or mobile phones.

           e.    The internet affords individuals several

different venues for obtaining, viewing, and trading child

pornography in a relatively secure and anonymous fashion.

           f.    Individuals also use online resources to retrieve

and store child pornography.       Some online services allow a user

to set up an account with a remote computing service that may

provide e-mail services and/or electronic storage of computer

files in any variety of formats.         A user can set up an online

storage account (sometimes referred to as “cloud” storage) from

any computer or smartphone with access to the internet.           Even in


                                    17
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 19 of 41 Page ID #:19




cases where an individual uses online storage, however, law

enforcement can find evidence of child pornography on the user’s

computer, smartphone or external media in most cases.

            g.   As is the case with most digital technology,

communications by way of computer can be saved or stored on the

computer used for these purposes.        Storing this information can

be intentional (i.e., by saving an e-mail as a file on the

computer or saving the location of one’s favorite websites in,

for example, “bookmarked” files) or unintentional.          Digital

information such as the traces of the path of an electronic

communication may also be automatically stored in many places

(e.g., temporary files or ISP client software, among others).

In addition to electronic communications, a computer user’s

Internet activities generally leave traces or “footprints” in

the web cache and history files of the browser used.           Such

information exists indefinitely until overwritten by other data.
       VIII.       TRAINING AND EXPERIENCE ON DIGITAL DEVICES

      22.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related


                                    18
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 20 of 41 Page ID #:20




communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.     Based on my knowledge, training, and

experience, as well as information related to me by agents and

others involved in the forensic examination of digital devices,

I know that data in digital form can be stored on a variety of

digital devices and that during the search of a premises it is

not always possible to search digital devices for digital data

for a number of reasons, including the following:

           a.    Searching digital devices can be a highly

technical process that requires specific expertise and

specialized equipment.      There are so many types of digital

devices and software programs in use today that it is impossible

to bring to the search site all of the necessary technical

manuals and specialized equipment necessary to conduct a

thorough search.     In addition, it may be necessary to consult

with specially trained personnel who have specific expertise in

the types of digital devices, operating systems, or software

applications that are being searched.

           b.    Digital data is particularly vulnerable to

inadvertent or intentional modification or destruction.

Searching digital devices can require the use of precise,

scientific procedures that are designed to maintain the

integrity of digital data and to recover “hidden,” erased,

compressed, encrypted, or password-protected data.          As a result,


                                    19
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 21 of 41 Page ID #:21




a controlled environment, such as a law enforcement laboratory

or similar facility, is essential to conducting a complete and

accurate analysis of data stored on digital devices.

           c.    The volume of data stored on many digital devices

will typically be so large that it will be highly impractical to

search for data during the physical search of the premises.            A

single megabyte of storage space is the equivalent of 500

double-spaced pages of text.       A single gigabyte of storage

space, or 1,000 megabytes, is the equivalent of 500,000 double-

spaced pages of text.     Storage devices capable of storing 500 or

more gigabytes are now commonplace.        Consequently, just one

device might contain the equivalent of 250 million pages of

data, which, if printed out, would completely fill three 35’ x

35’ x 10’ rooms to the ceiling.       Further, a 500 gigabyte drive

could contain as many as approximately 450 full run movies or

450,000 songs.

           d.    Electronic files or remnants of such files can be

recovered months or even years after they have been downloaded

onto a hard drive, deleted, or viewed via the Internet. 1

Electronic files saved to a hard drive can be stored for years

with little or no cost.      Even when such files have been deleted,

they can be recovered months or years later using readily-

available forensics tools.      Normally, when a person deletes a

file on a computer, the data contained in the file does not

1
 These statements do not generally apply to data stored in volatile
memory such as random-access memory, or “RAM,” which data is,
generally speaking, deleted once a device is turned off.


                                    20
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 22 of 41 Page ID #:22




actually disappear; rather, that data remains on the hard drive

until it is overwritten by new data.        Therefore, deleted files,

or remnants of deleted files, may reside in free space or slack

space, i.e., space on a hard drive that is not allocated to an

active file or that is unused after a file has been allocated to

a set block of storage space, for long periods of time before

they are overwritten.     In addition, a computer’s operating

system may also keep a record of deleted data in a swap or

recovery file.    Similarly, files that have been viewed on the

Internet are often automatically downloaded into a temporary

directory or cache.     The browser typically maintains a fixed

amount of hard drive space devoted to these files, and the files

are only overwritten as they are replaced with more recently

downloaded or viewed content.       Thus, the ability to retrieve

residue of an electronic file from a hard drive depends less on

when the file was downloaded or viewed than on a particular

user’s operating system, storage capacity, and computer habits.

Recovery of residue of electronic files from a hard drive

requires specialized tools and a controlled laboratory

environment.    Recovery also can require substantial time.

           e.    Although some of the records called for by this

warrant might be found in the form of user-generated documents

(such as word processing, picture, and movie files), digital

devices can contain other forms of electronic evidence as well.

In particular, records of how a digital device has been used,

what it has been used for, who has used it, and who has been

responsible for creating or maintaining records, documents,


                                    21
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 23 of 41 Page ID #:23




programs, applications and materials contained on the digital

devices are, as described further in the attachments, called for

by this warrant.     Those records will not always be found in

digital data that is neatly segregable from the hard drive image

as a whole.     Digital data on the hard drive not currently

associated with any file can provide evidence of a file that was

once on the hard drive but has since been deleted or edited, or

of a deleted portion of a file (such as a paragraph that has

been deleted from a word processing file).         Virtual memory

paging systems can leave digital data on the hard drive that

show what tasks and processes on the computer were recently

used.   Web browsers, e-mail programs, and chat programs often

store configuration data on the hard drive that can reveal

information such as online nicknames and passwords.          Operating

systems can record additional data, such as the attachment of

peripherals, the attachment of USB flash storage devices, and

the times the computer was in use.        Computer file systems can

record data about the dates files were created and the sequence

in which they were created.      This data can be evidence of a

crime, indicate the identity of the user of the digital device,

or point toward the existence of evidence in other locations.

Recovery of this data requires specialized tools and a

controlled laboratory environment, and also can require

substantial time.

           f.     Further, evidence of how a digital device has

been used, what it has been used for, and who has used it, may

be the absence of particular data on a digital device.           For


                                    22
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 24 of 41 Page ID #:24




example, to rebut a claim that the owner of a digital device was

not responsible for a particular use because the device was

being controlled remotely by malicious software, it may be

necessary to show that malicious software that allows someone

else to control the digital device remotely is not present on

the digital device.     Evidence of the absence of particular data

on a digital device is not segregable from the digital device.

Analysis of the digital device as a whole to demonstrate the

absence of particular data requires specialized tools and a

controlled laboratory environment, and can require substantial

time.

           g.    Digital device users can attempt to conceal data

within digital devices through a number of methods, including

the use of innocuous or misleading filenames and extensions.

For example, files with the extension “.jpg” often are image

files; however, a user can easily change the extension to “.txt”

to conceal the image and make it appear that the file contains

text.   Digital device users can also attempt to conceal data by

using encryption, which means that a password or device, such as

a “dongle” or “keycard,” is necessary to decrypt the data into

readable form.    In addition, digital device users can conceal

data within another seemingly unrelated and innocuous file in a

process called “steganography.”       For example, by using

steganography a digital device user can conceal text in an image

file that cannot be viewed when the image file is opened.

Digital devices may also contain “booby traps” that destroy or

alter data if certain procedures are not scrupulously followed.


                                    23
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 25 of 41 Page ID #:25




A substantial amount of time is necessary to extract and sort

through data that is concealed, encrypted, or subject to booby

traps, to determine whether it is evidence, contraband or

instrumentalities of a crime.

      23.   As discussed herein, based on my training and

experience I believe that digital devices will be found during

the search.      I believe that the target most likely also

possesses a cell phone, and that it is very common for cell

phones to have one or more biometric features for the unlocking

of such devices.

            a.     I know from my training and experience and my

review of publicly available materials that several hardware and

software manufacturers offer their users the ability to unlock

their devices through biometric features in lieu of a numeric or

alphanumeric passcode or password.         These biometric features

include fingerprint-recognition, face-recognition, iris-

recognition, and retina-recognition.         Some devices offer a

combination of these biometric features and enable the users of

such devices to select which features they would like to

utilize.

            b.     If a device is equipped with a fingerprint

scanner, a user may enable the ability to unlock the device

through his or her fingerprints.         For example, Apple Inc.

(“Apple”) offers a feature on some of its phones and laptops

called “Touch ID,” which allows a user to register up to five

fingerprints that can unlock a device.         Once a fingerprint is

registered, a user can unlock the device by pressing the


                                    24
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 26 of 41 Page ID #:26




relevant finger to the device’s Touch ID sensor, which on a cell

phone is found in the round button (often referred to as the

“home” button) located at the bottom center of the front of the

phone, and on a laptop is located on the right side of the

“Touch Bar” located directly above the keyboard.          Fingerprint-

recognition features are increasingly common on modern digital

devices.   For example, for Apple products, all iPhone 5S to

iPhone 8 models, as well as iPads (5th generation or later),

iPad Pro, iPad Air 2, and iPad mini 3 or later, and MacBook Pro

laptops with the Touch Bar are all equipped with Touch ID.

Motorola, HTC, LG, and Samsung, among other companies, also

produce phones with fingerprint sensors to enable biometric

unlock by fingerprint.      The fingerprint sensors for these

companies have different names but operate similarly to Touch

ID.

           c.    If a device is equipped with a facial-recognition

feature, a user may enable the ability to unlock the device

through his or her face.      To activate the facial-recognition

feature, a user must hold the device in front of his or her

face.   The device’s camera analyzes and records data based on

the user’s facial characteristics.        The device is then

automatically unlocked if the camera detects a face with

characteristics that match those of the registered face.           No

physical contact by the user with the digital device is

necessary for the unlock, but eye contact with the camera is

often essential to the proper functioning of these facial-

recognition features; thus, a user must have his or her eyes


                                    25
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 27 of 41 Page ID #:27




open during the biometric scan (unless the user previously

disabled this requirement).      Several companies produce digital

devices equipped with a facial-recognition-unlock feature, and

all work in a similar manner with different degrees of

sophistication, e.g., Samsung’s Galaxy S8 (released Spring

2017) and Note8 (released Fall 2017), Apple’s iPhone X (released

Fall 2017).      Apple calls its facial-recognition unlock feature

“Face ID.”    The scan and unlock process for Face ID is almost

instantaneous, occurring in approximately one second.
            d.     While not as prolific on digital devices as

fingerprint- and facial-recognition features, both iris- and

retina-scanning features exist for securing devices/data.           The

human iris, like a fingerprint, contains complex patterns that

are unique and stable.      Iris-recognition technology uses

mathematical pattern-recognition techniques to map the iris

using infrared light.      Similarly, retina scanning casts infrared

light into a person’s eye to map the unique variations of a

person’s retinal blood vessels.       A user can register one or both

eyes to be used to unlock a device with these features.           To

activate the feature, the user holds the device in front of his

or her face while the device directs an infrared light toward

the user’s face and activates an infrared-sensitive camera to

record data from the person’s eyes.        The device is then unlocked

if the camera detects the registered eye.         Both the Samsung

Galaxy S8 and Note 8 (discussed above) have iris-recognition

features.    In addition, Microsoft has a product called “Windows

Hello” that provides users with a suite of biometric features


                                    26
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 28 of 41 Page ID #:28




including fingerprint-, facial-, and iris-unlock features.

Windows Hello has both a software and hardware component, and

multiple companies manufacture compatible hardware, e.g.,

attachable infrared cameras or fingerprint sensors, to enable

the Windows Hello features on older devices.

      24.   In my training and experience, users of electronic

devices often enable the aforementioned biometric features

because they are considered to be a more convenient way to

unlock a device than entering a numeric or alphanumeric passcode

or password.    Moreover, in some instances, biometric features

are considered to be a more secure way to protect a device’s

contents.

      25.   I also know from my training and experience, as well

as from information found in publicly available materials

including those published by device manufacturers, that

biometric features will not unlock a device in some

circumstances even if such features have been enabled.           This can

occur when a device has been restarted or inactive, or has not

been unlocked for a certain period of time.         For example, with

Apple’s biometric unlock features, these circumstances include

when: (1) more than 48 hours has passed since the last time the

device was unlocked; (2) the device has not been unlocked via

Touch ID or Face ID in eight hours and the passcode or password

has not been entered in the last six days; (3) the device has

been turned off or restarted; (4) the device has received a

remote lock command; (5) five unsuccessful attempts to unlock

the device via Touch ID or Face ID are made; or (6) the user has


                                    27
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 29 of 41 Page ID #:29




activated “SOS” mode by rapidly clicking the right side button

five times or pressing and holding both the side button and

either volume button.     Biometric features from other brands

carry similar restrictions.      Thus, in the event law enforcement

personnel encounter a locked device equipped with biometric

features, the opportunity to unlock the device through a

biometric feature may exist for only a short time.          I do not

know the passcodes of the devices likely to be found during the

search.

      26.   In my training and experience, the person who is in

possession of a device or has the device among his or her

belongings at the time the device is found is likely a user of

the device.    However, in my training and experience, that person

may not be the only user of the device whose physical

characteristics are among those that will unlock the device via

biometric features (such as with Touch ID devices, which can be

registered with up to five fingerprints), and it is also

possible that the person in whose possession the device is found

is not actually a user of that device at all.         Furthermore, in

my training and experience, I know that in some cases it may not

be possible to know with certainty who is the user of a given

device, such as if the device is found in a common area of a

premises without any identifying information on the exterior of

the device.    Thus, it will likely be necessary for law

enforcement to have the ability to require LEWIS to unlock a

device found at the SUBJECT PREMISES using biometric features in

the same manner as discussed in the following paragraph, as long


                                    28
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 30 of 41 Page ID #:30




as LEWIS is reasonably believed by law enforcement to be a user

of the device.

      27.   For these reasons, if while executing the warrant, law

enforcement personnel encounter a digital device that may be

unlocked using one of the aforementioned biometric features, the

warrant I am applying for would permit law enforcement personnel

to, with respect to biometric sensor-enabled devices reasonably

believed by law enforcement to be used by LEWIS that is

(a) located at the SUBJECT PREMISES and (b) falls within the

scope of the warrant: (1) compel the use of LEWIS’s thumb-

and/or fingerprints on the device(s); and (2) hold the

device(s) in front of the face of LEWIS with his eyes open to

activate the facial-, iris-, and/or retina-recognition feature.

With respect to fingerprint sensor-enabled devices, although I

do not know which of the fingers are authorized to access any

given device, I know based on my training and experience that it

is common for people to use one of their thumbs or index fingers

for fingerprint sensors; and, in any event, all that would

result from successive failed attempts is the requirement to use

the authorized passcode or password.

      28.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

//

//

//




                                    29
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 31 of 41 Page ID #:31




                             IX. CONCLUSION

      29.   For all the reasons described above, there is probable

cause to believe that evidence, fruits, and instrumentalities of

violations of 18 U.S.C. § 2251(d) (advertisement of child

pornography), 18 U.S.C. § 2252A(a)(2) (receipt and distribution

of child pornography), and 18 U.S.C. § 2252A(a)(5)(B)

(possession of child pornography), as described in Attachment B

to this affidavit, will be found in a search of the SUBJECT

PREMISES, which is further described above and in Attachment A

of this affidavit.




                                         ARON KLAFF,
                                         Special Agent,
                                         Homeland Security
                                         Investigations


Subscribed to and sworn before me

October ____, 2018.




HONORABLE EDWARD INFANTE
UNITED STATES MAGISTRATE JUDGE




                                    30
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 32 of 41 Page ID #:32




                               ATTACHMENT A

                        PREMISES TO BE SEARCHED

      The premises to be searched is the property located at 8550

Commonwealth Ave., Apt. 415, Buena Park, California, 90621 (the

“SUBJECT PREMISES”).     The SUBJECT PREMISES is an apartment unit

on the second story of a two-story multi-family apartment

complex with the front door facing east.         The exterior color of

the apartment building is beige in color and has a dark brown

front door.    The front door has dull gold-colored numbers on it

that read “415”.     While facing the front door, there is one

rectangular aluminum window for Apt. 415 to the right of the

front door.    Just below the window lies an air conditioning unit

which is affixed onto the exterior wall of the building.           The

front of the apartment complex has a brown sign with off-white

letters with the apartment complex’s information as follows:

Fullerton Court Apartment Homes (714) 670-1308, 8550

Commonwealth Ave.




                                     1
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 33 of 41 Page ID #:33




                               ATTACHMENT B

I.    ITEMS TO BE SEIZED

      1.   The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 18 U.S.C. §

2251(d) (advertisement of child pornography), 18 U.S.C.

§ 2252A(a)(2) (receipt and distribution of child pornography),

and 18 U.S.C. § 2252A(a)(5)(B) (possession of child

pornography), namely:

           a.    Child pornography, as defined in 18 U.S.C.

§ 2256(8).

           b.    Any records, documents, programs, applications,

or materials, including electronic mail and electronic messages,

that refer to child pornography, as defined in 18 U.S.C.

§ 2256(8), including documents that refer to the possession,

receipt, distribution, transmission, reproduction, viewing,

sharing, purchase, or downloading, production, shipment,

ordering, requesting, or trading of child pornography, or

documents that refer to a transaction of any kind involving

child pornography.

           c.    Any records, documents, programs, applications,

or materials, including electronic mail and electronic messages,

tending to identify persons involved in the possession, receipt,

distribution, transmission, reproduction, viewing, sharing,

purchase, or downloading, production, shipment, ordering,

requesting, or trading of child pornography, or involved in a

transaction of any kind involving child pornography, as defined

in 18 U.S.C. § 2256(8).


                                     1
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 34 of 41 Page ID #:34




           d.    Any records, documents, programs, applications,

or materials, including electronic mail and electronic messages,

that identify any minor visually depicted while engaging in

sexually explicit conduct, as defined in 18 U.S.C. § 2256.

           e.    Any and all records, documents, programs,

applications, materials, or items that are sexually arousing to

individuals who are interested in minors, but that are not in

and of themselves obscene or that do not necessarily depict

minors involved in sexually explicit conduct.         Such material is

commonly known as “child erotica” and includes written materials

dealing with child development, sex education, child

pornography, sexual abuse of children, incest, child

prostitution, missing children, investigative techniques

relating to child exploitation, sexual disorders, pedophilia,

nudist publications, diaries, and fantasy writings.

           f.    Any records, documents, programs, applications,

or materials, including electronic mail and electronic messages,

that pertain to peer-to-peer file-sharing software.

           g.    Any records, documents, programs, applications,

or materials, including electronic mail and electronic messages,

that pertain to accounts with any Internet Service Provider.

           h.    Any records, documents, programs, applications,

or materials, including electronic mail and electronic messages,

regarding ownership and/or possession of 8550 Commonwealth Ave.,

Apt. 415, Buena Park, California 90621 (the “SUBJECT PREMISES”).




                                     2
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 35 of 41 Page ID #:35




           i.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense/s, and forensic copies thereof.

           j.    With respect to any digital device used to

facilitate the above-listed violations or containing evidence

falling within the scope of the foregoing categories of items to

be seized:

                 i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 iii. evidence of the attachment of other devices;

                 iv.   evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                 v.    evidence of the times the device was used;

                 vi.   passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;




                                     3
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 36 of 41 Page ID #:36




                 vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                 viii.        records of or information about

Internet Protocol addresses used by the device;

                 ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

      2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

      3.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and


                                     4
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 37 of 41 Page ID #:37




connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICES

      4.   In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) to an appropriate law

enforcement laboratory or similar facility to be searched at

that location.    The search team shall complete the search as

soon as is practicable but not to exceed 120 days from the date

of execution of the warrant.       The government will not search the

digital device(s) beyond this 120-day period without first

obtaining an extension of time order from the Court.

           b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.     The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to


                                     5
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 38 of 41 Page ID #:38




determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                 ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques, including to search for known images of child

pornography.

           c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.

           d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

           e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.




                                     6
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 39 of 41 Page ID #:39




           f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of items to be seized, the government may retain

forensic copies of the digital device but may not access data

falling outside the scope of the items to be seized (after the

time for searching the device has expired) absent further court

order.

           g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

      5.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

           a.    Any digital device capable of being used to

commit, further or store evidence of the offense(s) listed

above;

           b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;


                                     7
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 40 of 41 Page ID #:40




           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

           d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

           g.    Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

      6.   During the execution of this search warrant, the law

enforcement personnel are authorized to: (1) depress the

fingerprints and/or thumbprints of David Andrew LEWIS (“LEWIS”);

and (2) hold the device in front of the face of LEWIS with his

eyes open to activate the facial-, iris-, or retina-recognition

feature, if LEWIS is reasonably believed by law enforcement to

be a user of a biometric sensor-enabled device that is located

at the SUBJECT PREMISES and falls within the scope of the

warrant, in order to gain access to the contents of any such

device.

      7.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not


                                     8
Case 8:18-mj-00577-DUTY Document 1 Filed 11/02/18 Page 41 of 41 Page ID #:41




apply to any search of digital devices pursuant to any other

court order.




                                     9
